UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2647



JAMES M. THOMPSON,

                                              Plaintiff - Appellant,

          versus


PETE’S BREWING COMPANY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
1907-MJG)


Submitted:   April 27, 2000                   Decided:   May 3, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


James M. Thompson, Appellant Pro Se. Burton John Fishman, OGLETREE,
DEAKINS, NASH, SMOAK, & STEWART, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James M. Thompson appeals the district court’s orders denying

relief in Thompson’s age discrimination in employment action and

denying his Fed. R. Civ. P. 59 motion.   We have reviewed the record

and the district court’s orders and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.*

See Thompson v. Pete’s Brewing Co., No. CA-98-1907-MJG (D. Md. Oct.

27 & Nov. 10, 1999).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




     *
      Thompson apparently has filed in the district court a motion
to supplement the record on appeal. Because this motion is not
before this court, we decline to act on it.


                                2